UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 600 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer Bingham McCutchen LLP 355 South Grand Ave., Suite 4400 Los Angeles, CA 90071-3106 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period: September 30, 2013 Item 1. Reports to Stockholders. INTERNATIONAL EQUITY FUND GLOBAL EQUITY FUND EMERGING MARKETS FUND INTERNATIONAL SMALL CAP EQUITY FUND CORE PLUS FIXED INCOME FUND CREDIT FOCUS YIELD FUND ANNUAL REPORT For the year ended September 30, 2013 Brandes International Equity Fund Dear Shareholder: Amid a banner period for international equities, the net asset value of the Brandes International Equity Fund (Class A Shares without sales charge) increased 26.06% during the 12 months ended September 30, 2013. For the same period, the Fund’s benchmark, the MSCI EAFE Index, rose 23.77%. In this letter, I will discuss sector-, country- and stock-specific factors that affected the Fund’s performance and describe changes in its composition during the fiscal year. In addition, I will share insight into how the Fund is currently positioned for the future. The Markets A number of investor concerns continued to drive volatility in various equity markets. Political turmoil in the Middle East and slowing economic growth in China and India were among the featured headlines that weighed on market sentiment. The specter of rising U.S. interest rates, amid worries the Federal Reserve would be tapering its quantitative easing program, also contributed to market anxiety. However, as the period drew to a close, the market reacted positively to news such as the expected euro zone recovery and the Fed’s announcement that it would continue its bond purchase program to keep long-term interest rates low and spur economic growth. These developments helped the MSCI EAFE Index finish strong for the period. The Fund The Fund’s positions in financials, information technology and consumer staples contributed most to outperformance during the period. In each of these sectors, we saw the benefit of bottom-up stock selection as the Fund’s holdings in these areas outperformed those of the benchmark. Within consumer staples, positive performance was mostly attributed to the Fund’s allocation to the food & staples retailing industry. It is interesting to note that all of our holdings in this industry (Carrefour, Koninklijke Ahold, J. Sainsbury and William Morrison Supermarket) are domiciled in Europe — a region that has been out of favor amid the economic uncertainty over the last few years. Although we have been attracted to each company for different fundamental reasons (e.g., turnaround prospects as well as industry leading sales growth and profit margins), one theme is consistent for all: attractive valuations. Some of these retailers have been among the lowest-priced consumer staples stocks anywhere. Performance detraction during the period came mainly from select holdings in telecommunication services — most notably Italy’s Telecom Italia and Mexico-based America Movil. In addition, the Fund’s Japanese pharmaceuticals holdings (e.g., Taisho Pharmaceutical Holding and ONO Pharmaceutical) also negatively affected relative performance. 1 Brandes International Equity Fund From a country perspective, the Fund’s overweight and stock selection in France and the Netherlands aided performance, while its position in Brazil — with representatives such as energy company Petrobras and electric utility provider Eletrobras — weighed moston relative returns. During the period, we sold a few holdings as their prices appreciated toward our estimates of their intrinsic value. For example, we took advantage of rising Japanese equity prices by selling out the Fund’s holdings in Japan Tobacco and Sony. Other eliminated positions included U.K.-based retailing company Kingfisher and media company ITV. The Fund also initiated new positions across a number of countries and industries, including France-based multi-utility provider Suez Environment and building products manufacturer Saint Gobain, as well as Japan’s Nissan Motor and electronics company TDK Corporation. Outlook As of September 30, 2013, the Brandes International Equity Fund traded at over 30% discount to the MSCI EAFE Index based on price-to-book ratio. Going forward, we will continue to pursue what we believe are mispriced investment opportunities with appealing long-term prospects in various international markets. This may include emerging markets, where recent macroeconomic and geopolitical turbulence might provide a conducive environment for bottom-up stock picking. Wherever we look for value opportunities, one thing will never change: our belief that valuations always matter and that focusing on individual company fundamentals is paramount in the pursuit of favorable investment results. Thank you for your continued trust and confidence in us. Sincerely yours, Jeffrey A. Busby, CFA President Brandes Investment Trust Past performance does not guarantee future results. Market conditions may impact performance.The performance results presented were achieved in particular market conditions which may not be repeated. Moreover, the current market volatility and uncertain regulatory environment may have a negative impact on future performance. 2 Brandes International Equity Fund The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments in the report for complete holdings information. Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not a recommendation to buy or sell any security. Price/Book: Price per share divided by book value per share. Price/Earnings: Price per share divided by earnings per share. Price/Cash Flow: Price per share divided by cash flow per share. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The MSCI EAFE (Europe, Australasia, Far East) Index with net dividends is an unmanaged, free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. The MSCI EAFE Index consists of 22 developed market country indices.This index often is used as a benchmark for international equity portfolios and includes dividends and distributions net of withholding taxes, but does not reflect fees, brokerage commissions, or other expenses of investing. Please note that all indices are unmanaged and are not available for direct investment. The Brandes International Equity Fund is distributed by Quasar Distributors, LLC.­ 3 Brandes International Equity Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes International Equity Fund — Class I from September 30, 2003 to September 30, 2013 and in the Morgan Stanley Capital International EAFE Index. Value of $10,000 vs Morgan Stanley Capital International EAFE (Europe, Australasia and Far East) Index Average Annual Total Return Periods Ended September 30, 2013 One Five Ten Since Year Years Years Inception(1) Brandes International Equity Fund Class A* 26.06% 3.75% 7.35% 8.80% Class A* (with maximum sales charge) 18.85% 2.54% 6.72% 8.42% Class C* 25.26% 2.92% 6.52% 7.97% Class E* 26.15% 3.85% 7.40% 8.83% Class I 26.43% 3.93% 7.58% 9.05% Morgan Stanley Capital International EAFE Index 23.77% 6.35% 8.01% 4.96% The since inception dates are as follows: Class A: January 31, 2011; Class C: January 31, 2013; Class E: October 6, 2008; Class I: January 2, 1997. * Performance shown prior to January 31, 2011 for Class A shares reflects the performance of Class I shares adjusted to reflect Class A expenses. Performance shown prior to January 31, 2013 for Class C shares reflects the performance of Class I shares adjusted to reflect Class C expenses. Performance shown prior to October 6, 2008 for Class E shares reflects the performance of Class I shares adjusted to reflect Class E expenses. 4 Brandes International Equity Fund Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Currently, the expense level has not been exceeded. Sector Allocation as a Percentage of Total Investments as of September 30, 2013 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 5 Brandes Global Equity Fund Dear Shareholder: Amid solid gains in global equity markets, the net asset value of the Brandes Global Equity Fund (Class A Shares without sales charges) increased 29.04% in the 12 months ended September 30, 2013. For the same period, the MSCI World Index rose 20.21%. In this letter, I will review sector-, country- and stock-specific factors that affected the Fund’s performance and describe changes in its composition during the fiscal year. In addition, I will share insight into how the Fund is currently positioned for the future. The Markets During the period, global markets moved higher due in large part to optimism that the global economic recovery from the 2008 financial crisis is perhaps on a more sustainable track, as well as continued efforts by major central banks to keep easy-money policies in place. In the third quarter of 2013, global markets got a boost from the Federal Reserve’s announcement that it will continue its $85-billion-a-month bond purchase program aimed to keep long-term interest rates low and spur economic growth. These themes helped offset concerns over rising U.S. interest rates, brought on by worries the Fed will be tapering its quantitative easing program, political turmoil in the Middle East and worries over slowing economic growth in some developing countries, including China and India. The Fund The Fund’s outperformance during the fiscal year was driven mainly by investments in the United States, Europe and Japan, especially in the information technology, consumer staples and financials sectors. In each of these countries and sectors, we believe the benefits of individual stock selection show well, as Fund holdings generally fared better compared to those in the benchmark. During the period, technology holdings performed strongly, and our allocation to the sector has been the largest contributor to absolute and relative returns. Holdings that did particularly well included: U.S.-based Western Digital and Hewlett-Packard (HP) in the computers & peripherals industry; Switzerland-based TE Connectivity in the electronic equipment instruments & components industry; and Sweden-based Ericsson in the communications equipment industry. Over the past several years, technology stocks in general have meaningfully underperformed the market. We believe this has helped create attractive buying opportunities in select technology areas, especially within some of the personal computer (PC) related companies (such as HP, Intel and Microsoft).With regard to PC companies, many of these businesses are now experiencing the very real 6 Brandes Global Equity Fund effects of widely discussed declining PC unit sales, but we continue to believe that many investors have extrapolated and vastly overrated the causes and the pace of that decline (especially when factoring in the growing use of PCs in emerging markets) and have also failed to acknowledge the changing nature of the business mix with some of these companies. Consequently, we were able to buy some of the less-glamorous tech companies that we believe possess strong balance sheets, good free cash flow and generally better growth rates and economics than the overall market, and most importantly at what we believe to be very attractive valuations. Information technology is our second-largest sector overweight as of September 30, 2013. The Fund’s significant exposure to the food & staples retailing industry led to positive relative and absolute performance in the consumer staples sector during the fiscal year. After struggling through a period of anemic growth and downward pressure on consumer spending, food retailers in Europe (Carrefour, William Morrison Supermarkets and Royal Ahold) and North America (Safeway and Kroger) recovered sharply as a combination of company-specific actions to reshape their business portfolios and an improved economic backdrop helped bolster profitability. Within financials, insurance firms Swiss RE AG of Switzerland and AEGON, N.V. of the Netherlands experienced substantial gains and contributed positively to the Fund’s fiscal-year returns. Performance detractors during the period included holdings in the telecommunication services sector, specifically in Europe. Telecom Italia has experienced share-price distress during the period due to declining revenues, and a difficult regulatory environment that may have created excessive competition. Although our positions in European telecoms have not yet performed to our expectations, we continue to believe in their long-term prospects. There is a growing market perception that the telecom sector is perhaps nearing an inflection point, despite some very challenging industry fundamentals. We hold the view that the regulatory environment is now likely to improve, and in the meantime we believe the valuations of these and our other European telecoms are extremely attractive. As long-term value investors, we place the most emphasis on attractive pricing. Select holdings in the healthcare sector also detracted from relative performance during the period. Marginal relative underperformance of our pharmaceutical holdings, which is one of our largest industry allocations in the Fund, slightly detracted from otherwise strong gains in the fiscal year. In the past holdings in this generally defensive industry tended to lag in strong equity market environments. Such periodic underperformance, however, does not deter us from investing in 7 Brandes Global Equity Fund what we believe are attractively valued companies. We maintain a large weighting to this diverse industry which has historically been well capitalized and cash-generative. As always, the Fund’s allocations are a result of our bottom-up stock selection process and not the result of top-down views on the relative attractiveness of specific sectors, industries or regions. Among the decisions made during the period, the global investment committee divested the Fund’s positions in U.S.-based firms Safeway, HP, Kroger, Twenty-First Century Fox, Boston Scientific, Xerox, Valero Energy and News Corp. In Japan, the Fund sold its holdings in Sumitomo Mitsui Financial, Fujifilm and Sony Corp., as well as its positions in Netherlands-based STMicroelectronics and Brazilian electric utility Centrais Electricas Brasileiras. Food retailers Kroger and Safeway benefited from the stronger economic environment in the United States and company-specific actions involving disposing of certain lagging assets and returning capital to shareholders. When we sold these two companies toward the close of the Fund’s fiscal year, we believed the market had appropriately reflected the positive steps taken by the companies and the improved operating environment. HP was one of the Fund’s biggest positive performance contributors during the period and sold at a nice gain in the third quarter of 2013. We eliminated our positions in electronics manufacturer Sony and multinational document management firm Xerox as their share prices appreciated toward our estimates of intrinsic value. For Xerox, we had reduced our estimates of its intrinsic value over the past few years as we ultimately underestimated the extent and risk of the secular decline to Xerox’s core copier business, brought on by intense competition and the onset of mobile computing. For Sony, we sold our position as we no longer believe the company can overcome the increased competition and margin destruction from lower-cost Korean, Taiwanese and Chinese competitors. New buys during the period included U.K.-based Imperial Tobacco, South Korea-based Hyundai Mobis and Samsung Electronics, as well as Brazil-based Petroleo Brasileiro and Banco Santander. Resorts operator Genting Malaysia was also added to Fund holdings in the period. Outlook The Brandes Global Equity Fund continues to invest in businesses for the long term, seeking companies trading at a meaningful discount to our estimates of their intrinsic value. This discount is also known as the margin of safety, the benefit of which is conceptually about seeking to position a portfolio with more upside than 8 Brandes Global Equity Fund downside.Amid changing market environments, we remain steadfast in our belief that ultimately, the price paid for an investment matters greatly in the pursuit of long-term financial gains. As always, we appreciate the trust you have placed in us investing on your behalf. Sincerely yours, Jeffrey A. Busby, CFA President Brandes Investment Trust Past performance does not guarantee future results. Market conditions may impact performance.The performance results presented were achieved in particular market conditions which may not be repeated. Moreover, the current market volatility and uncertain regulatory environment may have a negative impact on future performance. Diversification does not assure a profit nor protect against loss in a declining market. The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. The values of the Fund’s convertible securities are also affected by interest rates; if rates rise, the values of convertible securities may fall. Current and future portfolio holdings are subject to risk. Free Cash Flow: Operating cash flow minus capital expenditures; represents the cash that a company is able to generate after laying out money required to maintain or expand its asset base. Margin of Safety: The difference between the intrinsic value of a stock and its market price. 9 Brandes Global Equity Fund Please refer to the Schedule of Investments in the report for complete holdings information. Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not a recommendation to buy or sell any security. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P., in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The MSCI World Index with net dividends is an unmanaged, free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The MSCI World Index consists of 24 developed-market country indices. This index includes dividends and distributions net of withholding taxes but does not reflect fees, brokerage commissions, or other expenses of investing. Please note that all indices are unmanaged and are not available for direct investment. The Brandes Global Equity Fund is distributed by Quasar Distributors, LLC. 10 Brandes Global Equity Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes Global Equity Fund — Class I from its inception (October 6, 2008) to September 30, 2013 and in the Morgan Stanley Capital International World Index. Value of $10,000 vs Morgan Stanley Capital International World Index Average Annual Total Return Periods Ended September 30, 2013 One Three Since Year Years Inception(1) Brandes Global Equity Fund Class A* 26.81% 11.09% 8.74% Class A* (with maximum sales charge) 19.50% 8.92% 7.45% Class C* 25.94% 10.18% 7.88% Class E 26.80% 10.97% 8.74% Class I 27.12% 11.26% 8.95% Morgan Stanley Capital International World Index 20.21% 11.82% 9.99% The since inception dates are as follows: Class A: January 31, 2011; Class C: January 31, 2013; Class E: October 6, 2008; Class I: October 6, 2008. * Performance shown prior to January 31, 2011 for Class A shares reflects the performance of Class I shares adjusted to reflect Class A expenses.Performance shown prior to January 31, 2013 for Class C shares reflects the performance of Class I shares adjusted to reflect Class C expenses. 11 Brandes Global Equity Fund Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2013 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 12 Brandes Emerging Markets Fund Dear Shareholder: The net asset value of the Brandes Emerging Markets Fund (Class A shares without sales charge) increased 8.09% during the 12 months ended September 30, 2013. For the same period, the Fund’s benchmark, the MSCI Emerging Markets Index, rose 1.33%. In this letter, I will discuss sector-, country- and stock-specific factors that affected the Fund’s performance and describe changes in the Fund’s composition during the past year. In addition, I will share insight into how the Fund is currently positioned for the future. The Markets A number of investor concerns continued to drive volatility in emerging markets over the past year. After moving up cautiously in the fourth quarter of 2012, emerging-market equities — as represented by the MSCI Emerging Market Index — experienced unfavorable performance in the first half of 2013. News such as worse-than-expected economic growth in China and India contributed to negative market sentiment. Market confidence returned after several positive developments from around the world, including the Federal Reserve’s announcement to continue its quantitative easing program and the expected euro zone recovery. The subsequent rebound of the MSCI Emerging Markets Index helped the index to deliver its overall positive performance for the period. The Fund The Fund’s positions in materials, industrials and financials served as the biggest contributors to outperformance. In each of these sectors, we saw the benefit of bottom-up stock selection as the Fund’s holdings in these areas generally outperformed those of the benchmark. Notably strong individual performers included Singapore-domiciled electronics manufacturing services company Flextronics, South Korea’s Hyundai Motor and Austria-based commercial bank Erste Group Bank — each up more than 40% for the 12-month period. In our view, the Fund’s allocations to both Flextronics and Erste Group Bank highlight our distinctive investment approach that maintains the flexibility to invest in companies which are based outside of emerging markets, but conduct a significant portion of their business within such countries. We believe this approach could provide us with more opportunities to tap into potentially undervalued emerging-market investments. From a country perspective, the Fund benefited most from its positions in South Korea, Singapore and Austria — where returns were mainly driven by the top performers mentioned above. Offsetting some of the Fund’s strong performance were its Mexico-based holdings, among which homebuilders Urbi Desarrollos Urbanos and Desarrolladora Homex 13 Brandes Emerging Markets Fund detracted most from performance. The Fund’s holdings in three electric utility providers — Russia-based RusHydro, Brazil-based Eletrobras and India-based Reliance Infrastructure — also hurt returns. During the period, we sold select holdings as their prices appreciated toward our estimates of their intrinsic value in order to pursue what we believed were more attractive opportunities. For example, we exited the Fund’s positions in United Arab Emirates-based Air Arabia and DP World, Brazilian Itau Unibanco Holding, and Taiwan-based Novatek Microelectronics. Other decisions made during the period included initiating positions in Malaysia-based resort company Genting Malaysia, India-based crop-protection products manufacturer United Phosphorus, and Indonesian telecommunication services provider XL Axiata. In addition, following MSCI’s planned reclassification of Greece as an emerging market, which expanded the opportunity set for the Fund, we added two Greek companies: Cement producer Titan Cement and fashion accessories manufacturer and retailer Folli Follie. Outlook Amid the ups and downs of emerging-market equities over the past year, we believe the asset class remains attractive for patient, long-term investors. As of September 30, 2013, on a price-to-book (P/B) basis, the MSCI Emerging Markets Index was trading at a 20% discount to its 10-year average and a 25% discount to developed-market equities as represented by the MSCI World Index. The Brandes Emerging Markets Fund offered even lower valuation metrics — trading at a 40% discount to the MSCI Emerging Market Index on a P/B basis. With the general appeal of emerging-market equities growing, in our view it is important to discriminate between individual opportunities in the asset class. We believe our focus on company-specific fundamentals could help us largely avoid areas that are potentially overvalued and identify individual companies that might be undervalued. We are excited about the outlook for the Brandes Emerging Markets Fund and thank you for the trust you have placed in us. Sincerely yours, Jeffrey A. Busby, CFA President Brandes Investment Trust Past performance does not guarantee future results. 14 Brandes Emerging Markets Fund Market conditions may impact performance.The performance results presented were achieved in particular market conditions which may not be repeated. Moreover, the current market volatility and uncertain regulatory environment may have a negative impact on future performance. The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments in the report for complete holdings information. Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not considered a recommendation to buy or sell any security. Price/Book: Price per share divided by book value per share. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The MSCI Emerging Markets Index with gross dividends is an unmanaged, free float-adjusted market-capitalization index designed to measure equity market performance of emerging markets. The MSCI Emerging Markets Index consists of 21 emerging-market country indices. This index includes dividends and distributions, but does not reflect fees, brokerage commissions, withholding taxes or other expenses of investing. The MSCI World Index with net dividends is an unmanaged, free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The MSCI World Index consists of 24 developed-market country indices. This index includes dividends and distributions net of withholding taxes but does not reflect fees, brokerage commissions, or other expenses of investing. Please note that all indices are unmanaged and are not available for direct investment. The Brandes Emerging Markets Fund is distributed by Quasar Distributors, LLC. 15 Brandes Emerging Markets Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes Emerging Markets Fund — Class I from September 30, 2003 to September 30, 2013 and in the Morgan Stanley Emerging Markets Index. Value of $10,000 vs Morgan Stanley Capital Emerging Markets Index Average Annual Total Return Periods Ended September 30, 2013** One Five Ten Since Year Years Years Inception(1) Brandes Emerging Markets Fund Class A 8.09% 12.63% 13.98% 8.94% Class A (with maximum sales charge) 1.87% 11.31% 13.31% 8.57% Class C* 7.24% 11.77% 13.08% 8.13% Class I 8.20% 12.87% 14.20% 9.21% Morgan Stanley Capital International Emerging Markets Index 1.33% 7.56% 13.16% 7.20% The since inception dates are as follow: Class A and Class I: January 31, 2011; Class C: January 31, 2013. * Performance shown prior to January 31, 2013 for Class C shares reflects the performance of Class I shares adjusted to reflect Class C expenses. ** Prior to January 31, 2011, the Advisor managed a private investment fund with an investment objective, investment policies and strategies that were, in all material respects, equivalent to those of the Brandes Emerging Markets Fund. The performance information shown for the Class I shares for periods before January 31, 2011 is that of the private investment fund and reflects the net expenses of the private investment fund. The performance of the private investment fund prior to January 31, 2011 is based on calculations that are different than the standardized method of calculations presented by the SEC. The performance information shown for the Class A shares has been adjusted to reflect the differences in the net expense ratios between the Class I and A shares. The private 16 Brandes Emerging Markets Fund investment fund was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2013 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 17 Brandes International Small Cap Equity Fund Dear Shareholder: In another very positive period for international equities, the net asset value of the Brandes International Small Cap Equity Fund (Class A Shares without sales charge) increased 32.98% during the 12 months ended September 30, 2013. For the same period, the Fund’s benchmark, the S&P Developed Ex-U.S. SmallCap Index, rose 25.36%. In this letter, I will review sector-, country- and stock-specific factors that affected the Fund’s performance and describe changes in its composition during the past year. In addition, I will share insight into how the Fund is currently positioned for the future. The Markets A number of investor concerns continued to drive volatility in various equity markets. Political turmoil in the Middle East and slowing economic growth in China and India were among the featured headlines that weighed on market sentiment. The specter of rising U.S. interest rates, amid worries the Federal Reserve would be tapering its quantitative easing program, also contributed to market anxiety. However, it was not all bad news during the period. For example, equity markets around the world reacted positively to the expected euro zone recovery and the Fed’s announcement that it would continue its bond purchase program to keep long-term interest rates low and spur economic growth. International small-cap equities, as represented by the S&P Developed Ex-U.S. SmallCap Index, closed the period with healthy gains. The Fund The Fund’s positions in industrials, materials and consumer staples contributed most to outperformance.Notable individual performers included Switzerland-based freight forwarder Panalpina Welttransport and China’s meat processor People’s Food Holdings (PFH). Our initial interest in PFH was driven by its position as a low-cost producer, growth opportunities for both production and consumption of pork in China, and its strong balance sheet. We believed the market saw very little value in these positive attributes and was instead pricing the company as an undifferentiated, cyclical and commodity-like hog processor. Amid the company’s strong stock- price appreciation, the Brandes small-cap investment committee believed the holding had reached our estimate of its intrinsic value, and therefore decided to execute a full sell in the first quarter of 2013. Other top performing holdings during the period included Canadian communications equipment manufacturer Sierra Wireless, U.K. real estate company LSL Property Services and France-based contact center company Teleperformance. Although all sectors delivered strong absolute returns during the period, select holdings in consumer discretionary detracted from relative performance. Within 18 Brandes International Small Cap Equity Fund this sector, the Fund’s allocation to the household durables industry, with representatives such as Brazil’s real estate development company Viver Incorporadora e Constructora as well as Mexican homebuilders Urbi Desarrollos and Desarrolladora Homex, weighed most on returns. From a country perspective, positions in Canada and China were the largest contributors to relative returns. Conversely, the Fund’s allocation to Mexico somewhat offset the strong outperformance — mainly due to the homebuilders mentioned above. During the period, we sold select holdings as their prices appreciated toward our estimates of their intrinsic value in order to pursue what we believed were more attractive opportunities. In addition to People’s Food Holdings discussed earlier, we also eliminated the Fund’s positions in Norwegian food products company Cermaq, Bermuda-headquartered insurance company Argo Group International and U.K.-based media company ITV. We initiated new positions across a few industries and countries — both developed and emerging. For example, we added Danish pharmaceutical company H. Lundbeck and Egypt’s leading tobacco company Eastern Tobacco. Other new buys included Japanese electrical equipment manufacturer Futaba Corporation and engineering company Sanki Engineering, as well as India’s private utility provider Reliance Infrastructure and industrial conglomerate Nava Bharat Ventures. Outlook The past year marked a positive period for the Brandes International Small Cap Equity Fund. It is important to note that many companies that benefited the Fund during this period, such as the above mentioned People’s Food Holdings and Teleperformance, were the result of investment decisions made some time ago. While we have occasionally seen our investment theses play out over shorter time periods — it has been the exception, not the norm. Amid constantly changing markets, we believe having a long-term outlook is key in pursuing undervalued businesses around the world. Going forward, we believe the Brandes International Small Cap Equity Fund remains well positioned to take advantage of compelling opportunities to invest in individual companies. As always, thank you for your business and continued trust. Sincerely yours, Jeffrey A. Busby, CFA President Brandes Investment Trust 19 Brandes International Small Cap Equity Fund Past performance does not guarantee future results. Market conditions may impact performance.The performance results presented were achieved in particular market conditions which may not be repeated. Moreover, the current market volatility and uncertain regulatory environment may have a negative impact on future performance. The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments in the report for complete holdings information. Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not considered a recommendation to buy or sell any security. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The S&P Developed Ex-U.S. SmallCap Index with gross dividends is an unmanaged, float-adjusted market capitalization weighted index that measures the equity performance of small capitalization companies from developed markets around the world, excluding the United States. This index includes dividends and distributions but does not reflect fees, brokerage commissions, withholding taxes, or other expenses of investing. Please note that all indices are unmanaged and are not available for direct investment. The Brandes International Small Cap Equity Fund is distributed by Quasar Distributors, LLC. 20 Brandes International Small Cap Equity Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes International Small Cap Fund — Class I from September 30, 2003 to September 30, 2013 and in the S&P Developed Small Cap — Excluding U.S. Index (“S&P Developed Small Cap — Ex. U.S. Index”) for the same period. Value of $10,000 vs S&P Developed Small Cap — Ex. U.S. Index Average Annual Total Return Periods Ended September 30, 2013** One Five Ten Since Year Years Years Inception(1) Brandes International Small Cap Fund Class A 32.98% 18.46% 11.35% 11.01% Class A (with maximum sales charge) 25.33% 17.07% 10.69% 10.63% Class C* 32.16% 17.38% 10.28% 9.93% Class I 33.41% 18.54% 11.38% 11.03% S&P Developed Small Cap – Ex. U.S. Index 25.36% 10.24% 10.94% 7.21% The since inception dates are as follows: Class A and Class I: January 31, 2012; Class C: January 31, 2013. * Performance shown prior to January 31, 2013 for Class C shares reflects the performance of Class I shares adjusted to reflect Class C expenses. ** Prior to February 1, 2012, the Advisor managed a private investment fund with an investment objective, investment policies and strategies that were, in all material respects, equivalent to those of the Brandes International Small Cap Fund.The performance information shown for the Class I shares for periods before February 1, 2012 is that of the private investment fund and reflects the net expenses of the private investment fund. The performance of the private investment fund prior to February 1, 2012 is based on calculations that are different than the standardized method of calculations presented by the SEC. The performance information shown for the Class A shares has been adjusted to reflect the differences in the net expense ratios between the Class I and A shares. 21 Brandes International Small Cap Equity Fund The private investment fund was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2013 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 22 Brandes Core Plus Fixed Income Fund Dear Shareholder: The Brandes Core Plus Fixed Income Fund (Class A Shares without sales charges) gained 0.28% during the 12 months ended September 30, 2013, while its benchmark, the Barclays U.S. Aggregate Bond Index, returned -1.68%. In this letter, I will examine the sector- and security-specific factors that affected the Fund’s performance. I will also review changes in the Fund’s composition during the fiscal year and how the Fund is positioned for the future. The Markets Fixed-income markets recorded gains early in the Fund’s fiscal year, boosted by stimulative central-bank policies globally, a U.S. economy that continued to outperform its developed-country peers despite lackluster performance on an absolute basis, declining euro zone tail risk, strong corporate fundamentals and robust supply/demand technicals. The positive momentum shifted, however, in the first quarter of 2013, with the markets moving mostly sideways. It is interesting to note that the quarter marked the first negative quarterly return for the Barclays U.S. Aggregate Bond Index since the fourth quarter of 2010, and the first negative first-quarter performance since 2006. Market declines continued into the second quarter of 2013. In May, Federal Reserve Chairman Ben Bernanke mentioned the possibility of tapering the Fed’s unprecedented bond-purchase program if the economic data continues to improve. Virtually all markets globally reacted as if the punch bowl was being taken away prematurely from a rollicking party. Nonetheless, major fixed-income indices recovered some lost ground in the third quarter of 2013, bolstered by the Fed’s decision to keep the easy-money party going for the indefinite future, which in turn delivered a surprise to the markets. After the June 2013 meeting of the Federal Open Market Committee, the Fed Chairman indicated that tapering the Fed’s quantitative easing program, designed to stimulate economic growth, could begin relatively soon, and certainly before year end. However, at a scheduled meeting in September, the Fed decided to postpone dialing down its highly accommodative monetary policy. By then, the markets had long since moved on from discounting the onset of the taper, and trained their sights more on its actual dollar amount — with the estimated reduction of the Fed’s purchases of Treasury and mortgage-backed securities (MBS) of $10 billion to $15 billion per month fully discounted by the markets. The Fund The Fund’s positive absolute and relative performance during the fiscal year was led by holdings in non-agency MBS and asset-backed securities (ABS) backed by pools of private student loans. Over the past year we have seen improvement in the underlying collateral performance in our holding of non-agency MBS and student loan ABS leading to price increases. 23 Brandes Core Plus Fixed Income Fund Corporate bonds as a whole added to performance toward the close of the Fund’s fiscal year. Holdings in select industrials and financials led the performance in corporates.Finally, the Fund’s duration was shorter than that of the benchmark throughout the period, this helped relative performance as interest rates rose. Detracting from performance was a holding in the security of a Mexican homebuilder and a select few bonds in the utilities sector. Fund activity during the period includedinitiatingpositions in the following: Preferred stock in business-services firm Pitney Bowes International; financial services company ING U.S.; integrated steel and mining firm ArcelorMittal; U.S.-dollar denominated issues of Israel Electric Corp; Mexican homebuilding bond Urbi Desarrollos Urbanos SAB de CV; Canadian pharmaceutical company Valeant Pharmaceuticals International; and South African paper company Sappi Papier Holding GmbH. Selling activity was limited to a pare-back of Mohawk Industries, a buildings product company that approached our estimate of its fair value, and the full sale of a subprime ABS originally issued by Countrywide. Toward the close of the Fund’s fiscal year, we added to our holding in energy firm Chesapeake Energy, financial company J.P. Morgan, medical laboratory services firm Laboratory Corp. and US Bancorp. We sold our entire position in electric house-ware manufacturer Spectrum Brands as it traded through our estimate of its fair value. The duration of the Fund at the end of the quarter remained shorter than that of the benchmark. The Fund’s excess yield compared to the benchmark helped relative returns. The largest overweight was to the corporate sector, where overweight positions relative to the benchmark were in the financial, utility and homebuilding/building products industries. The Fund remained underweight agency mortgage-backed pass-through securities in favor of MBS that, in our view, offer a more compelling value proposition than agency pass throughs: non-agency MBS, trust Interest Only MBS, and private student loan ABS. Outlook We believe the Brandes Core Plus Fixed Income Fund remains defensively positioned with respect to interest-rate sensitivity and allocation to value credit opportunities. We endeavored to create a bottom-up fixed-income investment philosophy and process 14 years ago based upon the value principles of Benjamin Graham. Then, and now, we believed that by focusing on fundamentals and attempting to ignore the noise in the market we could pursue value for our clients’ fixed-income portfolios over the long term. One of the distinguishing features of our value process is our willingness to accept short-term price volatility that, in our view, is unrelated to underlying credit fundamentals. 24 Brandes Core Plus Fixed Income Fund We firmly believe in the continued efficacy of the value investing process. We feel strongly that the markets going forward will regularly offer patient long-term investors additional mispriced opportunities. We remain singularly focused on pursuing value over the long term and are thankful for the patience and trust that you have placed in us to implement this philosophy and process on your behalf. Sincerely yours, Jeffrey A. Busby, CFA President Brandes Investment Trust Duration: The weighted maturity of a fixed-income investment’s cash flows, used in the estimation of the price sensitivity of fixed-income securities for a given change in interest rates. Yield: Annual income from the investment (dividend, interest, etc.) divided by the current market price of the investment. Past performance does not guarantee future results. Market conditions may impact performance.The performance results presented were achieved in particular market conditions which may not be repeated. Moreover, the current market volatility and uncertain regulatory environment may have a negative impact on future performance. The Fund invests in foreign securities, which involve additional risks, including currency fluctuations, political instability, differences in financial reporting standards and less stringent regulation of securities markets. International and emerging markets investing is subject to certain risks such as currency fluctuations and social and political changes; such risks may result in greater share price volatility. Emerging market countries involve greater risks, such as immature economic structures, national policies restricting investments by foreigners, and different legal systems. The Fund’s use of derivative instruments, such as options contracts, futures contracts or swap agreements, involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other more traditional investments. 25 Brandes Core Plus Fixed Income Fund Unlike bonds issued or guaranteed by the U.S. government or its agencies, stocks and other bonds are not backed by the full faith and credit of the United States.Stock and bond prices will experience market fluctuations.Please note that the value of government securities and bonds in general have an inverse relationship to interest rates.Bonds carry the risk of default, or the risk than an issuer will be unable to make income or principal payment.There is no assurance that private guarantors or insurers will meet their obligations. The credit quality of the investments in the portfolio is no guarantee of the safety or stability of the portfolio.Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Please refer to the Schedule of Investments in the report for complete holdings information.Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not a recommendation to buy or sell any security. Investment performance reflects fee waivers and/or reimbursement of expenses.In the absence of such waivers/reimbursements, total return would be reduced. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The Barclays U.S. Aggregate Bond Index is an unmanaged index consisting of U.S. dollar-denominated, fixed-rate, taxable bonds. The U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS. The U.S. Aggregate rolls up into other Barclays Capital flagship indices such as the multi-currency Global Aggregate Index and the U.S. Universal Index, which includes high yield and emerging markets debt. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The index is a total return index which reflects the price changes and interest of each bond in the index. Please note that all indices are unmanaged are not available for direct investment. The Brandes Core Plus Fixed Income Fund is distributed by Quasar Distributors, LLC. 26 Brandes Core Plus Fixed Income Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes Core Plus Fixed Income Fund — Class I from its inception (December 28, 2007) to September 30, 2013 and in the Barclays Capital U.S. Aggregate Index. Value of $10,000 vs Barclays Capital U.S. Aggregate Index Average Annual Total Return Periods Ended September 30, 2013 One Three Five Since Year Years Years Inception(1) Brandes Core Plus Fixed Income Fund Class A* 0.28% 4.55% 7.19% 4.42% Class A* (with maximum sales charge) -3.44% 3.21% 6.37% 3.73% Class E* 0.79% 4.72% 7.29% 4.53% Class I 0.89% 4.90% 7.49% 4.70% Barclays Capital U.S. Aggregate Index -1.68% 2.86% 5.41% 4.85% The since inception dates are as follows: Class A: January 31, 2013; Class E: May 28, 2008; Class I: December 28, 2007. * Performance shown prior to January 31, 2013 for Class A shares reflects the performance of Class I shares adjusted to reflect Class A expenses. Performance shown prior to May 28, 2008 for Class E shares reflects the performance of Class I shares adjusted to reflect Class E expenses. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. 27 Brandes Core Plus Fixed Income Fund The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of Fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2013 28 Brandes Credit Focus Yield Fund Dear Shareholder: The Brandes Credit Focus Yield Fund (Class A Shares without sales charges) gained 0.13% for the 12-month period ended September 30, 2013, while its benchmark, the Barclays U.S. Intermediate Credit Bond Index, returned 0.09%. In this letter, I will examine the sector- and security-specific factors that affected the Fund’s performance. I will also review changes in the Fund’s composition during the fiscal year and how it is positioned for the future. The Markets Fixed-income markets recorded gains early in the Fund’s fiscal year, boosted by stimulative central-bank policies globally, a U.S. economy that continued to outperform its developed-country peers despite lackluster performance on an absolute basis, declining euro zone tail risk, strong corporate fundamentals and robust supply/demand technicals. The positive momentum shifted, however, in the first quarter of 2013 with the markets moving mostly sideways. It is interesting to note that the quarter marked the first negative quarterly return for the Barclays U.S. Aggregate Bond index since the fourth quarter of 2010, and the first negative first-quarter performance since 2006. Market declines continued into the second quarter of 2013. In May, Federal Reserve Chairman Ben Bernanke mentioned the possibility of tapering the Fed’s unprecedented bond-purchase program if the economic data continues to improve. Virtually all markets globally reacted as if the punch bowl was being taken away prematurely from a rollicking party. Nonetheless, major fixed-income indices recovered some lost ground in the third quarter of 2013, boosted by the Fed’s decision to keep the easy-money party going for the indefinite future, which in turn delivered a surprise to the markets. After the June 2013 meeting of the Federal Open Market Committee, the Fed Chairman indicated that tapering the Fed’s quantitative easing program, designed to stimulate economic growth, could begin relatively soon, and certainly before year end. However, at a scheduled meeting in September, the Fed decided to postpone dialing down its highly accommodative monetary policy. By then, the markets had long since moved on from discounting the onset of the taper, and trained their sights more on its actual dollar amount — with the estimated reduction of the Fed’s purchases of Treasury and mortgage- backed securities of $10 billion to $15 billion per month fully discounted by the markets. The Fund During the fiscal year, the Fund’s positive performance relative to the benchmark was led by select corporate bond holdings that included banks, life insurance firms and independent energy companies. The Fund’s excess yield compared to the benchmark also helped relative returns. 29 Brandes Credit Focus Yield Fund Additionally, the Fund’s allocation to asset-backed securities (ABS) backed by pools of private student loans aided performance. Toward the close of the fiscal year, we started to see stabilization in the performance of the underlying student loan collateral, a trend that is beginning to flow through to the market prices for these securities. Corporate bond holdings in the building products and insurance industries also contributed positively to performance. The Fund was relatively defensively positioned throughout the fiscal year with a higher allocation to U.S. Treasury securities and a lower allocation to high-yield bonds than at any time over the last five years. This position detracted modestly from performance for most of the Fund’s fiscal year but positively contributed to returns in the third quarter of 2013. We have been holding U.S. Treasuries as currency or dry powder for more compelling value opportunities. While there was a lot written about the rise in U.S. Treasury yields and the resulting negative returns, U.S. Treasuries outperformed all other fixed-income asset classes in the third quarter of 2013, with the exception of high yield (as measured by the Barclays U.S. Corporate High Yield Bond Index), which posted modestly better returns. Relative returns during the period were also hurt by a Mexican homebuilding bond and corporate holdings in money-center banks. The Fund’s portfolio activity during the period included initiating positions in the following: Preferred stock of business services firm Pitney Bowes International; financial services company ING U.S.; integrated steel and mining firm ArcelorMittal; medical laboratory services firm Laboratory Corp.; U.S.-dollar denominated issues of Israel Electric Corp; Canadian pharmaceutical company Valeant Pharmaceuticals; and Mexican homebuilder Urbi Desarrollos Urbanos. Sales activity was limited to a pare-back of Mohawk Industries, a building products company that approached our estimate of fair value. In the third quarter of 2013, we purchased a U.S.-dollar denominated bond issue by Sappi Papier. Sappi is a South African based company that is one of the global market leaders in paper. It is geographically diversified with 60% of sales in Europe, 23% in North America, and 18% in South Africa. The company is also a low-cost leader in the industry. More recently Sappi has undertaken a large capital expenditure program to convert two plants (one in North America and one in South Africa) to produce chemical cellulose.We purchased first lien notes of Sappi, which are secured by physical plant assets from several facilities worldwide. While we expect that credit metrics are at an inflection point and should begin to improve, the asset coverage provided by the first lien structure may provide the Fund with a defensive positioning in the event that liquidity or credit metrics become further stressed. 30 Brandes Credit Focus Yield Fund The duration of the Fund at the end of the fiscal year remained shorter than that of the benchmark. Within the corporate sector, the largest overweights were in the financial, utility and homebuilder/building products industries. Our Outlook We believe the Brandes Credit Focus Yield Fund remains defensively positioned both with respect to interest-rate sensitivity and allocation to value credit opportunities. We endeavored to create a bottom-up fixed-income investment philosophy and process 14 years ago based upon the value principles of Benjamin Graham. Then, and now, we believed that by focusing on fundamentals and attempting to ignore the noise in the market we could pursue value for our clients’ fixed-income portfolios over the long term. One of the distinguishing features of our value process is our willingness to accept short-term price volatility that, in our view, is unrelated to underlying credit fundamentals. We firmly believe in the continued efficacy of the value investing process. We feel strongly that the markets going forward will regularly offer patient long-term investors additional mispriced opportunities. We remain singularly focused on pursuing value over the long term and are thankful for the patience and trust that you have placed in us to implement this philosophy and process on your behalf. Sincerely yours, Jeffrey A. Busby, CFA President Brandes Investment Trust Securities considered to be dry powder could be Treasuries or other fixed-income investments that can be liquidated on short notice. Duration: The weighted maturity of a fixed-income investment’s cash flows, used in the estimation of the price sensitivity of fixed-income securities for a given change in interest rates. Yield: Annual income from the investment (dividend, interest, etc.) divided by the current market price of the investment. Past performance does not guarantee future results. Market conditions may impact performance.The performance results presented were achieved in particular market conditions which may not be repeated. Moreover, the current market volatility and uncertain 31 Brandes Credit Focus Yield Fund regulatory environment may have a negative impact on future performance. The Fund invests in foreign securities, which involve additional risks, including currency fluctuations, political instability, differences in financial reporting standards and less stringent regulation of securities markets. International and emerging markets investing is subject to certain risks such as currency fluctuations and social and political changes; such risks may result in greater share price volatility. Emerging market countries involve greater risks, such as immature economic structures, national policies restricting investments by foreigners, and different legal systems. Below investment grade debt securities are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness.The Fund’s use of derivative instruments, such as options contracts, futures contracts or swap agreements, involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other more traditional investments. Unlike bonds issued or guaranteed by the U.S. government or its agencies, stocks and other bonds are not backed by the full faith and credit of the United States.Stock and bond prices will experience market fluctuations.Please note that the value of government securities and bonds in general have an inverse relationship to interest rates.Bonds carry the risk of default, or the risk than an issuer will be unable to make income or principal payment.There is no assurance that private guarantors or insurers will meet their obligations. The credit quality of the investments in the portfolio is no guarantee of the safety or stability of the portfolio.Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Please refer to the Schedule of Investments in the report for complete holdings information.Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not a recommendation to buy or sell any security. Investment performance reflects fee waivers and/or reimbursement of expenses.In the absence of such waivers/reimbursements, total return would be reduced. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. 32 Brandes Credit Focus Yield Fund Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The Barclays U.S. Aggregate Bond Index is an unmanaged index consisting of U.S. dollar-denominated, fixed-rate, taxable bonds. The U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS. The U.S. Aggregate rolls up into other Barclays Capital flagship indices such as the multi-currency Global Aggregate Index and the U.S. Universal Index, which includes high yield and emerging markets debt. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The index is a total return index which reflects the price changes and interest of each bond in the index. The Barclays U.S. Corporate High-Yield Bond Index is an unmanaged index consisting of U.S. dollar-denominated, non-investment grade, fixed-rate, taxable corporate bonds. The U.S. Corporate High-Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. The index excludes emerging market debt. It was created in 1986, with history backfilled to July 1, 1983. The U.S. Corporate High-Yield Index is part of the U.S. Universal and Global High-Yield Indices. The index is a total return index which reflects the price changes and interest of each bond in the index. The Barclays U.S. Intermediate Credit Bond Index is an unmanaged index consisting of U.S. dollar-denominated, publicly issued, fixed-rate corporate securities. The index includes Securities in the intermediate maturity range of the U.S. Credit Index. The Credit Index includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity, and quality requirements. The index is a total return index which reflects the price changes and interest of each bond in the index. One cannot invest directly in an index. The Brandes Credit Focus Yield Fund is distributed by Quasar Distributors, LLC. 33 Brandes Credit Focus Yield Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes Credit Focus Yield Fund — Class I from September 30, 2003 to September 30, 2013 as compared with the Barclays Capital U.S. Intermediate Credit Index. Value of $10,000 vs Barclays Capital U.S. Intermediate Credit Index Average Annual Total Return Periods Ended September 30, 2013* One Five Ten Since Year Years Years Inception(1) Brandes Credit Focus Yield Fund Class A* 0.13% 9.38% 5.31% 6.38% Class A* (with maximum sales charge) -3.59% 8.55% 4.91% 6.07% Class I 0.40% 9.51% 5.37% 6.43% Barclays Capital U.S. Intermediate Credit Index** 0.09% 7.70% 4.84% 6.15% The since inception dates are as follows: Class A: March 1, 2012; Class I: January 31, 2012. * Performance shown prior to March 1, 2012 for Class A shares reflects the performance of Class I shares adjusted to reflect Class A expenses. ** Prior to February 1, 2012, the Advisor managed a private investment fund with an investment objective, investment policies and strategies that were, in all material respects, equivalent to those of the Brandes Credit Focus Yield Fund. The performance information shown for the Class I shares for periods before February 1, 2012 is that of the private investment fund and reflects the net expenses of the private investment fund. The performance of the private investment fund prior to February 1, 2012 is based on calculations that are different than the standardized method of calculations presented by the SEC. The performance information shown for the Class A shares has been adjusted to reflect the differences in the net expense ratios between the Class I and A shares. The private investment fund was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions 34 Brandes Credit Focus Yield Fund imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2013 35 Brandes Investment Trust Expense Example (Unaudited) As a shareholder of a Fund, you incur ongoing costs, including investment advisory and administrative fees and other fund expenses. The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2013 to September 30, 2013 (the “Period”). Actual Expenses This section provides information about actual account values and actual expenses. The “Ending Account Value” shown is derived from the Fund’s actual return. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Class A Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund $ $ % $ Global Equity Fund $ $ % $ Emerging Markets Fund $ $ % $ International Small Cap Fund $ $ % $ Core Plus Fixed Income Fund $ $ % $ Credit Focus Yield Fund $ $ % $ Class C Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund $ $ % $ Global Equity Fund $ $ % $ Emerging Markets Fund $ $ % $ International Small Cap Fund $ $ % $ 36 Brandes Investment Trust Class E Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund $ $ % $ Global Equity Fund $ $ % $ Core Plus Fixed Income Fund $ $ % $ Class I Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund $ $ % $ Global Equity Fund $ $ % $ Emerging Markets Fund $ $ % $ International Small Cap Fund $ $ % $ Core Plus Fixed Income Fund $ $ % $ Credit Focus Yield Fund $ $ % $ Hypothetical Example for Comparison Purposes This section provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the last column of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 37 Brandes Investment Trust Class A Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund $ $ % $ Global Equity Fund $ $ % $ Emerging Markets Fund $ $ % $ International Small Cap Fund $ $ % $ Core Plus Fixed Income Fund $ $ % $ Credit Focus Yield Fund $ $ % $ Class C Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund $ $ % $ Global Equity Fund $ $ % $ Emerging Markets Fund $ $ % $ International Small Cap Fund $ $ % $ Class E Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund $ $ % $ Global Equity Fund $ $ % $ Core Plus Fixed Income Fund $ $ % $ Class I Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund $ $ % $ Global Equity Fund $ $ % $ Emerging Markets Fund $ $ % $ International Small Cap Fund $ $ % $ Core Plus Fixed Income Fund $ $ % $ Credit Focus Yield Fund $ $ % $ * Expenses are equal to the Funds’ expense ratio for the period, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 38 Brandes International Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2013 Shares Value COMMON STOCKS – 96.81% Brazil – 3.18% Banco do Brasil SA $ Banco Santander Brasil SA – ADR Centrais Electricas Brasileiras SA – ADR Tim Participacoes SA – ADR France – 19.03% Carrefour SA Compagnie De Saint – Gobain Orange S.A. GDF Suez Natixis Renault SA Sanofi Suez Environnement S.A. Total SA Germany – 3.24% Daimler AG Deutsche Telekom AG Ireland – 2.69% CRH Plc Italy – 7.26% ENI SpA Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Italcementi SpA Savings Shares Telecom Italia SpA Telecom Italia SpA Savings Shares Japan – 24.01% Astellas Pharma, Inc. Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. FUJIFILM Holdings Corp. Honda Motor Co. Ltd. Mitsubishi UFJ Financial Group, Inc. MS&AD Insurance Group Holdings Nippon Telegraph & Telephone Corp. Nissan Motor Co. Ltd. NKSJ Holdings, Inc. Ono Pharmaceutical Co. Ltd. Rohm Co. Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. TDK Corp. Tokio Marine Holdings, Inc. Toyota Motor Corp. Mexico – 2.47% America Movil SAB de CV – ADR Cemex SAB de CV – ADR(a) Netherlands – 6.52% Aegon NV Royal Ahold NV Unilever NV Wolters Kluwer NV Portugal – 0.84% Portugal Telecom SGPS SA The accompanying notes are an integral part of these Schedules of Investments. 39 Brandes International Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2013 (continued) Shares Value Russia – 1.58% Lukoil Co. – ADR(a) $ Singapore – 0.74% Flextronics International Ltd.(a) South Korea – 2.33% Hyundai Mobis Co. Ltd. POSCO Spain – 1.09% Telefonica SA Sweden – 1.69% LM Ericsson Telefon AB Class B Switzerland – 4.66% Swiss Re AG TE Connectivity Ltd. UBS AG United Kingdom – 15.48% AstraZeneca Plc Barclays Plc BP Plc GlaxoSmithKline Plc HSBC Holdings Plc J. Sainsbury Plc Marks & Spencer Group Plc Vodafone Group Plc WM. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $396,201,107) $ PREFERRED STOCKS – 2.44% Brazil – 2.44% Petroleo Brasileiro SA $ Telefonica Brasil SA TOTAL PREFERRED STOCKS (Cost $14,012,330) $ Contracts Value RIGHTS – 0.07% United Kingdom – 0.07% Barclays Plc Rights Expiration Date: October 3, 2013, Exercise Price: $1.85 $ TOTAL RIGHTS (Cost $398,779) $ Principal Amount Value REPURCHASE AGREEMENTS – 2.05% State Street Bank and Trust Repurchase Agreement, (Dated 09/30/13), due 10/1/13, 0.00% [Collateralized by $9,875,000 Fannie Mae Bond, 2.08%, 10/17/22, (Market Value $9,210,410)] (proceeds $8,768,579) $ $ TOTAL REPURCHASE AGREEMENTS (Cost $8,768,579) $ Total Investments (Cost $419,380,795) – 101.37% $ Liabilities in Excess of Other Assets – (1.37%) ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The accompanying notes are an integral part of these Schedules of Investments. 40 Brandes International Equity Fund SCHEDULE OF INVESTMENTS BY INDUSTRY — September 30, 2013 (Unaudited) COMMON STOCKS Auto Components % Automobiles % Building Products % Capital Markets % Commercial Banks % Commercial Services & Supplies % Communications Equipment % Construction Materials % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Insurance % Media % Metals & Mining % Multiline Retail % Multi-Utilities % Office Electronics % Oil, Gas & Consumable Fuels % Pharmaceuticals % Semiconductors & Semiconductor Equipment % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % RIGHTS Commercial Banks % TOTAL RIGHTS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Liabilities in Excess of Other Assets %) TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, INC. and Standard & Poor Financial Services LLC. 41 Brandes Global Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2013 Shares Value COMMON STOCKS – 93.64% Auto Components – 2.13% Hyundai Mobis Co. Ltd. $ Automobiles – 3.72% Honda Motor Co. Ltd. Nissan Motor Co. Ltd. Toyota Motor Corp. Beverages – 1.95% Pepsico, Inc. Building Products – 0.91% Masco Corp. Capital Markets – 2.94% Bank of New York Mellon Corp. State Street Corp. Commercial Banks – 6.23% Banco Santander Brasil SA – ADR Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Mitsubishi UFJ Financial Group, Inc. PNC Financial Services Group, Inc. Wells Fargo & Co. Communications Equipment – 1.57% LM Ericsson Telefon AB Class B Computers & Peripherals – 2.21% Western Digital Corp. Construction Materials – 2.19% CRH Plc Diversified Financial Services – 3.81% Bank of America Corp. Citigroup, Inc. Diversified Telecommunication Services – 7.69% Deutsche Telekom AG Orange SA Nippon Telegraph & Telephone Corp. Telecom Italia SpA Savings Shares Telefonica SA Electronic Equipment, Instruments & Components – 3.20% Corning, Inc. TE Connectivity Ltd. Food & Staples Retailing – 6.03% Carrefour SA J. Sainsbury Plc Royal Ahold NV WM. Morrison Supermarkets Plc Food Products – 1.18% Unilever NV Hotels, Restaurants & Leisure – 1.46% Genting Malaysia Berhad Insurance – 6.11% Aegon NV MS&AD Insurance Group Holdings NKSJ Holdings, Inc. Swiss Re AG Tokio Marine Holdings, Inc. Multiline Retail – 1.52% Marks & Spencer Group Plc Multi-Utilities – 2.96% GDF Suez Office Electronics – 1.27% Canon, Inc. The accompanying notes are an integral part of these Schedules of Investments. 42 Brandes Global Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2013 (continued) Shares Value Oil, Gas & Consumable Fuels – 9.96% BP Plc $ Chesapeake Energy Corp. ENI SpA Lukoil Co. – ADR Total SA Pharmaceuticals – 13.99% Astellas Pharma, Inc. AstraZeneca Plc Daiichi Sankyo Co. Ltd. Eli Lilly & Co. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi Takeda Pharmaceutical Co. Ltd. Semiconductors & Semiconductor Equipment – 3.01% Intel Corp. Samsung Electronics Co. Ltd. Software – 2.64% Microsoft Corp. Tobacco – 2.02% Imperial Tobacco Group Plc Wireless Telecommunication Services – 2.94% America Movil SAB de CV – ADR Tim Participacoes SA – ADR TOTAL COMMON STOCKS (Cost $31,471,945) $ PREFERRED STOCKS – 1.68% Oil, Gas & Consumable Fuels – 1.68% Petroleo Brasileiro SA $ TOTAL PREFERRED STOCKS (Cost $562,570) $ Principal Amount Value REPURCHASE AGREEMENTS – 5.42% Repurchase Agreement – 5.42% State Street Bank and Trust Repurchase Agreement, (Dated 09/30/13), due 10/01/13, 0.00% [Collateralized by $2,450,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $2,276,481)] (proceeds $2,167,321) $ $ TOTAL REPURCHASE AGREEMENTS (Cost $2,167,321) $ Total Investments (Cost $34,201,836) – 100.74% $ Liabilities in Excess of Other Assets – (0.74%) ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt The accompanying notes are an integral part of these Schedules of Investments. 43 Brandes Global Equity Fund SCHEDULE OF INVESTMENTS BY COUNTRY — September 30, 2013 (Unaudited) COMMON STOCKS Brazil % France % Germany % Ireland % Italy % Japan % Malaysia % Mexico % Netherlands % Russia % South Korea % Spain % Sweden % Switzerland % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS Brazil % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Liabilities in Excess of Other Assets %) TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, INC. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedules of Investments. 44 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS — September 30, 2013 Shares Value COMMON STOCKS – 81.07% Argentina – 0.08% Grupo Clarin SA – GDR(a) $ Austria – 2.48% Erste Group Bank AG Brazil – 10.45% Banco Bradesco SA Banco do Brasil SA Banco Santander Brasil SA – ADR Centrais Electricas Brasileiras SA – ADR Cia Paranaense de Energia Embraer SA – ADR Marfrig Alimentos SA(a) Tim Participacoes SA – ADR Viver Incorporadora e Construtora SA(a) China – 11.33% Asiainfo-Linkage, Inc.(a) Bosideng International Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd.(a)(c) China Mobile Ltd China Yuchai International Ltd. People’s Food Holdings Ltd. Sinotrans Ltd. Weiqiao Textile Co. Xinhua Winshare Publishing and Media Co. Ltd. Yingde Gases Czech Republic – 1.69% Telefonica Czech Republic AS Egypt – 0.96% Eastern Tobacco Co. Greece – 1.87% Folli Follie Group SA(a) Titan Cement Co. SA(a) Hong Kong – 2.48% Dickson Concepts International Ltd. First Pacific Co. Ltd. Hungary – 0.98% Magyar Telekom Telecommunications Plc India – 6.66% Indian Oil Corp. Ltd. Reliance Infrastructure Ltd. Tata Chemicals United Phosphorus Ltd. Indonesia – 0.99% PT XL Axiata Israel – 0.08% Syneron Medical Ltd.(a) Luxembourg – 2.14% Adecoagro SA(a) Ternium SA – ADR Malaysia – 1.08% Genting Malaysia Berhad The accompanying notes are an integral part of these Schedules of Investments. 45 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS — September 30, 2013 (continued) Shares Value Mexico – 4.94% America Movil SAB de CV – ADR $ Cemex SAB de CV – ADR(a) Desarrolladora Homex S.A.B. de C.V.(a) Grupo Televisa SAB Grupo Televisa SAB – ADR Urbi Desarrollos Urbanos SA de CV(a)(c) Pakistan – 0.20% Nishat Mills Ltd. Panama – 1.49% Banco Latinoamericano de Comercio Exterior SA Poland – 0.62% Synthos SA Russia – 7.09% Federal Hydrogenerating Co. JSC – ADR(a) Gazprom OAO – ADR(a) Lukoil Co. – ADR(a) Sberbank of Russia – ADR(a) Singapore – 1.26% Flextronics International Ltd.(a) Haw Par Corp. Ltd. South Africa – 1.15% MTN Group Ltd. South Korea – 15.47% Hana Financial Group, Inc. Hyundai Mobis Co. Ltd. KB Financial Group, Inc. KB Financial Group, Inc. – ADR Kia Motors Corp. Lotte Chilsung Beverage Co. Ltd. Lotte Confectionery Co. Ltd. POSCO – ADR POSCO Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Shinhan Financial Group Co. Ltd. – ADR Taiwan – 1.17% Compal Electronics, Inc. Turkey – 4.41% Aygaz AS Selcuk Ecza Deposu Ticaret ve Sanayi A.S. Turkiye Garanti Bankasi AS Turkiye Vakiflar Bankasi Tao TOTAL COMMON STOCKS (Cost $358,452,104) $ The accompanying notes are an integral part of these Schedules of Investments. 46 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS — September 30, 2013 (continued) Shares Value PARTICIPATORY NOTES – 3.06% Saudi Arabia – 3.06% Etihad Etisalat Co.(a)(b)(c) $ Saudi Basic Industries Corp.(a)(b)(c) TOTAL PARTICIPATORY NOTES (Cost $10,529,074) $ PREFERRED STOCKS – 7.58% Argentina – 0.08% Nortel Inversora SA(a) $ Brazil – 5.30% Cia Paranaense de Energia Petroleo Brasileiro SA Telefonica Brasil SA South Korea – 2.20% Hyundai Motor Co. TOTAL PREFERRED STOCKS (Cost $31,695,006) $ REAL ESTATE INVESTMENT TRUSTS – 1.01% Mexico – 1.01% Fibra Uno Administracion SA de CV $ Macquarie Mexico Real Estate Management SA de CV TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,645,446) $ Principal Amount Value CONVERTIBLE BONDS – 0.35% Brazil – 0.35% Viver Incorporadora e Construtora SA2.000%, 08/06/2016(c)(d) $ $ TOTAL CONVERTIBLE BONDS (Cost $1,488,955) $ REPURCHASE AGREEMENTS – 6.72% State Street Bank and Trust Repurchase Agreement, (Dated 09/30/13), due 10/01/13, 0.00% [Collateralized by $32,205,000 Freddie Mac Bond, 2.06%, 10/17/22, (Market Value $29,964,988)] (proceeds $28,535,664) $ $ TOTAL REPURCHASE AGREEMENTS (Cost $28,535,664) $ The accompanying notes are an integral part of these Schedules of Investments. 47 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS — September 30, 2013 (continued) Shares Value SHORT TERM INVESTMENTS – 0.07% Money Market Funds – 0.07% Northern Institutional Treasury Portfolio, 0.01% $ TOTAL MONEY MARKET FUNDS (Cost $320,231) $ Total Investments (Cost $434,666,480) – 99.86% $ Other Assets in Excess of Liabilities – 0.14% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. GDR Global Depository Receipt ADR American Depository Receipt (a) Non-income producing security. (b) Represents the underlying security of a participatory note with HSBC Bank Plc. Etihad Etisalat Co. and Saudi Basic Industries Corp. have maturity dates of March 30, 2015 and February 23, 2015, respectively. See Note 2.D of the Notes to Financial Statements. (c) The prices for these securities were derived from an estimate of fair market value using methods approved by the Fund’s Board of Trustees. These securities represent $16,146,331 or 3.80% of the Fund’s net assets and are classified as Level 2 securities.See Note 2 in the Notes to Financial Statements. (d) Security was purchased exempt from registration in the U.S. pursuant to Rule 144A of the Securities Act of 1933 (the “Act”) or was acquired in a private placement, and, unless registered under the Act, may only be sold to “qualified institutional buyers” (as defined in the Act) or pursuant to another exemption from registration. The market values of these securities total $1,488,955 which represents 0.35% of total net assets. The accompanying notes are an integral part of these Schedules of Investments. 48 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS BY INDUSTRY — September 30, 2013 (Unaudited) COMMON STOCKS Aerospace & Defense % Air Freight & Logistics % Auto Components % Automobiles % Beverages % Chemicals % Commercial Banks % Computers & Peripherals % Construction Materials % Distributors % Diversified Financial Services % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food Products % Gas Utilities % Health Care Equipment & Supplies % Health Care Providers & Services % Hotels, Restaurants & Leisure % Household Durables % Machinery % Media % Metals & Mining % Oil, Gas & Consumable Fuels % Pharmaceuticals % Semiconductors & Semiconductor Equipment % Software % Specialty Retail % Textiles, Apparel & Luxury Goods % Tobacco % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PARTICIPATORY NOTES Chemicals % Wireless Telecommunication Services % TOTAL PARTICIPATORY NOTES % PREFERRED STOCKS Automobiles % Diversified Telecommunication Services % Electric Utilities % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % REAL ESTATE INVESTMENT TRUST % The accompanying notes are an integral part of these Schedules of Investments. 49 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS BY INDUSTRY — September 30, 2013 (continued) CONVERTIBLE BONDS Household Durables % TOTAL CONVERTIBLE BONDS % REPURCHASE AGREEMENTS % SHORT TERM INVESTMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, INC. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedules of Investments. 50 Brandes International Small Cap Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2013 Shares Value COMMON STOCKS – 87.57% Australia – 0.03% Australian Vintage Ltd. $ Brazil – 0.17% Viver Incorporadora e Construtora SA(a) Canada – 9.66% Celestica, Inc.(a) Dorel Industries, Inc.(a) E-L Financial Corp. Ltd.(a) Linamar Corp.(a) Sierra Wireless, Inc.(a) China – 2.64% China Yuchai International Ltd. Sinotrans Ltd. Weiqiao Textile Co. Denmark – 1.43% H. Lundbeck A/S Egypt – 1.30% Eastern Tobacco Co. France – 4.02% Bongrain SA Ciments Francais Teleperformance SA Greece – 3.22% Folli Follie Group SA(a) Sarantis SA(a) Titan Cement Co. SA(a) Hong Kong – 2.42% Dickson Concepts International Ltd. First Pacific Co. Ltd. India – 2.43% Nava Bharat Ventures Ltd. Reliance Infrastructure Ltd. Ireland – 0.74% Grafton Group Plc Israel – 1.32% Syneron Medical Ltd.(a) Italy – 3.31% Iren Spa Italcementi SpA Savings Shares Italmobiliare SpA(a) Natuzzi SpA – ADR(a) Japan – 25.67% Alpine Electronics, Inc. Chudenko Corp. Fuji Machine Manufacturing Co. Ltd. Futaba Corp. Hibiya Engineering Ltd. Hosiden Corp. Makita Corp. Noritsu Koki Co. Ltd. Okinawa Cellular Telephone Co. Otsuka Kagu Ltd. San-A Co. Ltd. Sanki Engineering Co. Ltd. Tachi-s Co. Ltd. Tenma Corporation Torii Pharmaceutical Co. Ltd. TSI Holdings Co. Ltd. Tsutsumi Jewelry Co. Ltd. Yamaha Corp. Yamaha Motor Co. Ltd. The accompanying notes are an integral part of these Schedules of Investments. 51 Brandes International Small Cap Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2013 (continued) Shares Value Yodogawa Steel Works Ltd. $ Mexico – 3.46% Consorcio ARA S.A.B. de C.V.(a) Desarrolladora Homex S.A.B. de C.V.(a) Urbi Desarrollos Urbanos SA de CV(a)(b) Panama – 1.37% Banco Latinoamericano de Comercio Exterior SA Singapore – 4.03% Flextronics International Ltd.(a) Haw Par Corp. Ltd. HTL International Holdings Ltd. South Korea – 3.89% Lotte Chilsung Beverage Co. Ltd. Samchully Co. Ltd. Switzerland – 5.86% Lonza Group AG Micronas Semiconductor Holding AG Panalpina World Transport Holding AG Turkey – 1.53% Selcuk Ecza Deposu Ticaret ve Sanayi A.S. United Kingdom – 9.07% Chime Communications Plc Clarkson Plc Debenhams Plc LSL Property Services Plc Mcbride Plc(a) TOTAL COMMON STOCKS (Cost $82,833,529) $ PREFERRED STOCKS – 1.54% Argentina – 0.38% Nortel Inversora SA(a) $ Italy – 1.16% Italmobiliare SpA(a) TOTAL PREFERRED STOCKS (Cost $1,383,738) $ Contracts Value RIGHTS – 0.00% Australia – 0.00% Australian Vintage Ltd. Rights Expiration Date: October 11, 2013, Exercise Price: 0.420(b) $
